Title: To George Washington from Edward Carrington, 27 April 1796
From: Carrington, Edward
To: Washington, George


        
          Dear Sir
          Richmond April 27. 1796
        
        The meeting of the people of this City & vicinity, of which I did myself the Honor to inform you a few days ago, as being in agitation, took place the day before yesterday, the 25th Inst. and the enclosed paper of Davis of this date, contains the proceedings of the day, also a very correct statement of the manner in

which they were conducted. While I enjoy the satisfaction of being enabled to give you this evidence of the popular sentiment, expressed in a very numerous meeting, in opposition to the declaration of a thin one in the same place on a former occasion, I feel it incumbent on me, on the score of exhibiting the true complexion of our political situation to apprise you that the Enemies of the Treaty, or rather of Government, are putting in practice every art and effort to obtain subscriptions to a counteracting paper—as a sample of the means they descend to for the purpose of imposing on the people at a distance, I also enclose a paper of Dixon of yesterday (the 26th), in which, under the Richmond head, you will find a Representation of the proceedings of the day which exhibits, by the suppression of truth, a most absolute falshood. The Resolutions annexed to his representation are those mentioned in Davis’s paper as proposed by the opposers of the Treaty, and were eventually rejected by the adoption of that which they were offered in opposition to, yet, from the representation, it would appear that the one really carried by a considerable majority was not even listened in the meeting—corresponding committees you see are announced by that party, & there will doubtless be great activity on that side, while, unfortunately, as usual, great lassitude will prevail on the other. I trust & hope they will not succeed, but under such circumstances evil is certainly to be apprehended. there never was a crisis at which the activity of the Friends of Government was more urgently called for—some of us here have endeavoured to make this impression in different parts of the Country—the events of a few days will shew how successfully. I shall endeavor to give you as frequent & correct information as events shall enable me, and have the Honor to be, with unfeigned attachment Dear Sir Your Most Obedt Humble servt
        
          Ed. Carrington
        
        
          P.S. the statement in Davis’s Paper is I believe a little incorrect as to School Boys & apprentices Signing the Petition of the supporters of the Treaty—how it is on the other side I know not.
        
      